Beginning February 1, 2017, under Local Rule 13.05, it is the procedure of this Court to order
the U.S. Attorney's Office to file a sealed statement in all criminal cases in which a defendant
enters a guilty plea that will either explain the terms of a defendant's cooperation or state
that a defendant did not cooperate with the government. The public will not be able to
determine whether a defendant did or did not cooperate with the government by reading
these docket entries.


                                                                                             CLOSED
                            U.S. District Court
                   Eastern District of Missouri (St. Louis)
            CRIMINAL DOCKET FOR CASE #: 4:19−cr−00645−JAR−1

Case title: USA v. Traub                                   Date Filed: 08/15/2019
                                                           Date Terminated: 11/21/2019

Assigned to: District Judge John
A. Ross

Defendant (1)
Gary Traub                          represented by Daniel A. Juengel
TERMINATED: 11/21/2019                             FRANK AND JUENGEL
also known as                                      7710 Carondelet Ave.
Gary Messina                                       Suite 350
TERMINATED: 11/21/2019                             St. Louis, MO 63105
                                                   314−725−7777
                                                   Fax: 314−721−4377
                                                   Email: djuengel@fjrdefense.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Retained
                                                   Bar Status: Active

Pending Counts                                    Disposition
                                                  The defendant is hereby committed to the custody
                                                  of the United States Bureau of Prisons to be
                                                  imprisoned for a total term of: 10 months as to
IDENTITY THEFT                                    count 1. Upon release from imprisonment, the
(1)                                               defendant shall be on supervised release for a term
                                                  of: three (3) years. A Fine of $2,000.00 is imposed.
                                                  A Special Assessment of $100.00 is due
                                                  immediately.
                                                             ely.

Highest Offense Level (Opening)
Felony




                                                                                                         1
Terminated Counts                                        Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                               Disposition
None



Plaintiff
USA                                               represented by Gwendolyn Eleanor Carroll
                                                                 UNITED STATES ATTORNEYS
                                                                 OFFICE − St. Louis
                                                                 111 S. Tenth Street
                                                                 20th Floor
                                                                 St. Louis, MO 63102
                                                                 314−539−2200
                                                                 Fax: 314−539−2188
                                                                 Email: gwendolyn.e.carroll@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Assistant US Attorney
                                                                 Bar Status: Gov
 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed       #   Page Docket Text
 08/15/2019       1          INFORMATION as to Gary Traub (1) count(s) 1. (Attachments: # 1 Criminal
                             Cover Sheet) (DJO) (Entered: 08/15/2019)
 08/15/2019       2          ENTRY OF ATTORNEY APPEARANCE Gwendolyn Eleanor Carroll
                             appearing for USA. (DJO) (Entered: 08/15/2019)
 08/15/2019       3          WAIVER OF INDICTMENT by Gary Traub (DJO) (Entered: 08/15/2019)
 08/15/2019                  Warrant Issued as to Information in case as to Gary Traub. (DJO) (Entered:
                             08/15/2019)
 08/15/2019                  Arrest of defendant Gary Traub date of arrest: 8/15/2019 (CLO) (Entered:
                             08/15/2019)
 08/15/2019       4          ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held
                             before District Judge John A. Ross: Arraignment and Plea: Parties present for
                             arraignment and plea on 8/15/2019. Age of Defendant: 1958; Level of


                                                                                                             2
                  Education: College Degree. The defendant waives arraignment and filing of
                  pretrial motions. The Court finds the defendant competent to enter a plea of
                  guilty. Defendant waives reading of indictment and enters plea of guilty as to 1
                  of Criminal Information. The Court adopts and approves Guilty Plea
                  Agreement. Defendant to appear before Magistrate Judge Patricia L Cohen for
                  an Initial Appearance and to execute bond paperwork at 1:30 pm. Objections to
                  Presentence Report due by 11/7/2019. Sentencing set for 11/21/2019 01:30 PM
                  in Courtroom 12N before District Judge John A. Ross. (Court Reporter:Lisa
                  Paczkowski, Lisa_Paczkowski@moed.uscourts.gov, 314−244−7985)
                  (proceedings started: 10:05 am) (proceedings ended: 10:45 am)(Deputy Clerk:
                  Chelsea Olliges) (Defendant Location: BOND)(Attorney Appearance for USA:
                  Gwendolyn Eleanor Carroll.)(Attorney Appearance for Defense: Dan Juengel.)
                  (CLO) (Entered: 08/15/2019)
08/15/2019    5   GUILTY PLEA AGREEMENT by USA, Gary Traub as to Gary Traub (KKS)
                  (Entered: 08/15/2019)
08/15/2019    6   GUILTY PLEA AGREEMENT SUPPLEMENT as to Gary Traub (KKS)
                  (Entered: 08/15/2019)
08/15/2019    7   ORDER as to Gary Traub : IT IS HEREBY ORDERED that the sentencing as
                  to Defendant Gary Traub is set for Thursday, November 21, 2019 at 1:30 p.m.
                  IT IS FURTHER ORDERED that the deadline for filing objections, if any, to
                  the Presentence Report is November 7, 2019. (SEE ORDER FOR DETAILS)
                  Signed by District Judge John A. Ross on 8/15/2019. (CLO) (Entered:
                  08/15/2019)
08/15/2019    8   ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held
                  before Magistrate Judge Patricia L. Cohen: Initial Appearance/Rule 5 as to Gary
                  Traub held on 8/15/2019. Defendant sworn. Defendant advised of rights and
                  indicated an understanding of those rights. Defendant given copy of:
                  Information. Defendant to retain: Daniel Juengel. Bond Execution Hearing as to
                  Gary Traub held on 8/15/2019. Bond set in the amount of: personal
                  recognizance. Bond papers executed. (proceedings started: 1:38) (proceedings
                  ended: 1:59)(FTR Gold Operator initials: M. Berg) (Defendant Location:
                  released on bond)(Attorney Appearance for Defense: Daniel Juengel.) (MCB)
                  (Entered: 08/15/2019)
08/15/2019    9   Rule 5 papers prepared by the judge as to Gary Traub. (KKS) (Entered:
                  08/15/2019)
08/15/2019   10   O.R. Bond Entered as to defendant Gary Traub Signed by Magistrate Judge
                  Patricia L. Cohen on 8/15/19. (KKS) (Entered: 08/15/2019)
08/15/2019   11   ORDER Setting Conditions of Release by Defendant Gary Traub. Signed by
                  Magistrate Judge Patricia L. Cohen on 8/15/19. (KKS) (Entered: 08/15/2019)
08/16/2019   12   Warrant Returned Executed as to Information on 8/15/2019 in case as to Gary
                  Traub (CLO) (Entered: 08/16/2019)
08/19/2019   13   ENTRY OF ATTORNEY APPEARANCE: by Daniel A. Juengel on behalf of
                  Gary Traub (Juengel, Daniel) (Entered: 08/19/2019)
08/23/2019   14   PASSPORT NOTICE as to Gary Traub has been filed. Notice of Court Order:
                  Order File Date: 08/15/2019. The above−named defendant is not permitted to


                                                                                                     3
                  apply for the issuance of a passport during the pendency of this action.
                  (Attachments: # 1 Attachment Statement Regarding Passport)(CZH) (Entered:
                  08/23/2019)
11/07/2019   17   OBJECTION TO PRESENTENCE INVESTIGATION REPORT by Gary
                  Traub (Juengel, Daniel) (Entered: 11/07/2019)
11/14/2019   18   SENTENCING DOCUMENT by USA, Gary Traub as to Gary Traub (Carroll,
                  Gwendolyn) (Entered: 11/14/2019)
11/14/2019   19   RESPONSE TO OBJECTION TO PRESENTENCE INVESTIGATION
                  REPORT by USA as to Gary Traub (Carroll, Gwendolyn) (Entered:
                  11/14/2019)
11/14/2019   20   FINAL PRESENTENCE INVESTIGATION REPORT (including addendum)
                  as to Gary Traub (Attachments: # 1 Letter)(AAS) (Entered: 11/14/2019)
11/21/2019   23   ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held
                  before District Judge John A. Ross: Sentencing as to Gary Traub held on
                  11/21/2019. Objections to presentence report filed by defendant. The Defendant
                  withdraws their objection to the PSR. Presentence report adopted/accepted by
                  Court as findings of fact. Sentence imposed. See judgment. Certificate of
                  Compliance with Local Rule 12.07(A) provided to defendants attorney. (Court
                  Reporter:Lisa Paczkowski, Lisa_Paczkowski@moed.uscourts.gov,
                  314−244−7985) (proceedings started: 1:33 pm) (proceedings ended: 2:25
                  pm)(Deputy Clerk: Chelsea Olliges) (Defendant Location: BOND−
                  VOLUNTARY SURRENDER)(Attorney Appearance for USA: Gwendolyn
                  Eleanor Carroll.)(Attorney Appearance for Defense: Daniel Juengel.) (CLO)
                  (Entered: 11/21/2019)
11/21/2019   24   JUDGMENT as to Gary Traub (1), Count(s) 1, The defendant is hereby
                  committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a total term of: 10 months as to count 1. Upon release from
                  imprisonment, the defendant shall be on supervised release for a term of: three
                  (3) years. A Fine of $2,000.00 is imposed. A Special Assessment of $100.00 is
                  due immediately. Signed by District Judge John A. Ross on 11/21/2019. (CLO)
                  (Entered: 11/21/2019)
11/21/2019   25   STATEMENT OF REASONS for Sentence as to defendant Gary Traub Signed
                  by District Judge John A. Ross on 11/21/2019. (CLO) (Entered: 11/21/2019)
12/04/2019   26   BOP Designation as to Gary Traub. Defendant designated to FCI Morgantown.
                  (CLO) (Entered: 12/04/2019)
12/05/2019   27   NOTICE by Gary Traub of Certification of Compliance with Local Rule 12.07.
                  (Juengel, Daniel) (Entered: 12/05/2019)
12/27/2019        Receipt CTC 4644084684 in the amount of $100.00 for SPECIAL PENALTY
                  ASSESSMENT on behalf of GARY TRAUB (CCAM) (Entered: 12/31/2019)
01/09/2020        Receipt CTC 4644084984 in the amount of $2000.00 for FINE−CRIME
                  VICTIMS FUND on behalf of GARY TRAUB (CCAM) (Entered: 01/12/2020)
12/01/2020   29   Supervised Release Jurisdiction Transferred to Western District of Pennsylvania
                  as to Gary Traub (CLO) (Entered: 12/01/2020)



                                                                                                    4
Case 4:19-cr-00645-JAR Document 1 Filed 08/15/19 Page 1 of 3 PageID 1




                                                                        5
Case 4:19-cr-00645-JAR Document 1 Filed 08/15/19 Page 2 of 3 PageID 2




                                                                        6
Case 4:19-cr-00645-JAR Document 1 Filed 08/15/19 Page 3 of 3 PageID 3




                                                                        7
Case 4:19-cr-00645-JAR Document 1-1 Filed 08/15/19 Page 1 of 1 PageID 4




                                                                          8
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 1 of 8 PageID 101




                                                                           9
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 2 of 8 PageID 102




                                                                           10
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 3 of 8 PageID 103




                                                                           11
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 4 of 8 PageID 104




                                                                           12
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 5 of 8 PageID 105




                                                                           13
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 6 of 8 PageID 106




                                                                           14
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 7 of 8 PageID 107




                                                                           15
Case 4:19-cr-00645-JAR Document 24 Filed 11/21/19 Page 8 of 8 PageID 108




                                                                           16
               Case 4:19-cr-00645-JAR Document 29 Filed 12/01/20 Page 1 of 1 PageID 117
PROB 22                                                                                                           DOCKET NUMBER (Tran. Court)
(Rev. 04/17)                                                                                                      4:19CR00645-1 JAR
                                       TRANSFER OF JURISDICTION
                                                                                                                  DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                          DISTRICT                             DIVISION


Gary Traub                                                                   Eastern District of Missouri         Eastern Division
213 Bronx Avenue                                                                                                  St. Louis, MO
Pittsburgh, Pennsylvania 15229                                                NAME OF SENTENCING JUDGE

                                                                             The Honorable John A. Ross
                                                                             United States District Judge
                                                                             DATES OF PROBATION/SUPERVISED        FROM           TO
                                                                             RELEASE:
                                                                                                                  October        October
                                                                                                                  30, 2020       29, 2023
OFFENSE
Identity Theft


PART 1 – ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE          “Eastern District of Missouri”
          IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Western
District of Pennsylvania upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*




        _November 30, 2020                                                       __________________________________________
          Date                                                                     United States District Judge
*This sentence may be deleted in the discretion of the transferring Court.
PART 2 – ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
      IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
and assumed by this Court from and after the entry of this order.



           
        ____________________________                                                V0DUN5+RUQDN
                                                                                  __________________________________________
          Effective Date                                                           United States District Judge




                                                                                                                                                17
